 


 HR 1378 ENR: To designate the United States Federal Judicial Center located at 333 West Broadway in San Diego, California, as the “John Rhoades Federal Judicial Center” and to designate the United States courthouse located at 333 West Broadway in San Diego, California, as the “James M. Carter and Judith N. Keep United States Courthouse”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 1378 
 
AN ACT 
To designate the United States Federal Judicial Center located at 333 West Broadway in San Diego, California, as the John Rhoades Federal Judicial Center and to designate the United States courthouse located at 333 West Broadway in San Diego, California, as the James M. Carter and Judith N. Keep United States Courthouse. 
 
 
1.Judicial center designationThe United States Federal Judicial Center located at 333 West Broadway in San Diego, California, shall be known and designated as the John Rhoades Federal Judicial Center. The Judicial Center includes the Federal property located at 221 West Broadway, 333 West Broadway, 880 Front Street, 325 West F Street, 808 Union Street, and the adjoining plaza.  
2.Courthouse building designationThe United States courthouse located at 333 West Broadway in San Diego, California, shall be known and designated as the James M. Carter and Judith N. Keep United States Courthouse.  
3.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States Federal Judicial Center referred to in section 1 shall be deemed to be a reference to the John Rhoades Federal Judicial Center. Any reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 2 shall be deemed to be a reference to the James M. Carter and Judith N. Keep United States Courthouse.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
